Citation Nr: 1759491	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for epilepsy or other seizure disorder.

2. Entitlement to service connection for epilepsy or other seizure disorder.

3. Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision which denied entitlement to TDIU and declined to reopen a previously denied and final claim of service connection for epilepsy; and a January 2014 rating decision which reopened the claim of service connection for epilepsy but denied the underlying claim.  Both decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017 the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a seizure disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for epilepsy or other seizure disorder.






CONCLUSION OF LAW

New and material evidence having been submitted, the claim of service connection for epilepsy or other seizure disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome regarding the new and material evidence claim, below, any failure on VA's part in complying with the duties to notify and assist would constitute harmless error at this time.  

New and Material Evidence

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, even though the RO de facto reopened the claim in its January 2014 rating decision, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue prior to adjudicating the underlying claim.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran seeks to reopen a claim of service connection for epilepsy or other seizure disorder.  After careful review, the Board finds that the claim should be reopened.  

The Veteran's claim of service connection was initially denied in an August 1974 rating decision because there was no evidence in his service treatment records of any such diagnosis during active service.  That rating decision did not address presumptive service connection for that disability.  The Veteran did not appeal that decision, and it became final.

Following that decision, in 1976, the Veteran sought a nonservice connected pension.  In April of that year he was afforded a VA examination, which actually addressed the origins of his seizure disorder (the adequacy of that examination is addressed in the below remand).  In April 1981, he submitted medical treatment records from his February 1973 automobile accident, which indicate he may have been diagnosed with seizures prior to that incident.  In connection with his present claim he has submitted personal statements, as well as statements from his sisters which also assert he was diagnosed with seizures shortly after separating from service.  This evidence is new in that it was not of record at the time of the August 1974 denial.  It is material because it provides a more complete picture of the circumstances surrounding the onset of the Veteran's seizure disorder, particularly, whether it had onset within one year of separation from active service.  See Hodge, supra.  At the very least, as discussed in more detail below, it has triggered the duty to assist the Veteran in obtaining a new VA examination.  As such, the Board finds that new and material evidence has been submitted, and both service connection claims should be reopened.  


ORDER

New and material evidence having been submitted, the previously denied and final claim of service connection for epilepsy or other seizure disorder is reopened; to this limited extent, the claim is granted.  


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent recurring symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. § 3.309, manifesting during an applicable period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability may be associated with the established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(1) (2017).  

In addition to direct service connection, certain chronic diseases, including epilepsy, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The 1974 rating decision denied the Veteran's claim of service connection for epilepsy because there was no evidence of a diagnosis in his service treatment records.  Indeed, a 1976 VA examination attributed his epilepsy to a February 1973 car accident which resulted in a head injury.  However, the Veteran has testified that he began experiencing seizures prior to his head injury, has provided statements from his sisters attesting to this fact, and emergency room records from the night of his 1973 car accident indicate that he was already prescribed medication prior to the incident for seizures.  To the extent that the June 1976 VA examination did not address the evidence that he was diagnosed with seizures prior to his accident, that examination report is less than adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Since filing his claim to reopen, the Veteran has not been afforded a VA examination in connection with his claim.  Given the relatively short period of time between separation in September 1970 and his accident in February 1973, the Board finds that VA must provide the Veteran an examination which includes taking a detailed history from the Veteran, and reviewing his entire medical history, and which includes an opinion as to whether the Veteran's epilepsy manifested within one year of separation from active service.  

Because any grant of service connection for epilepsy may impact the Veteran's entitlement to TDIU, the Board must remand that claim as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The RO should also contact the Veteran and his representative and request he identify any medical providers who treated him between his separation from service, and his February 1973 automobile accident, particularly any medical records pertaining to treatment of epilepsy or the prescription of medication used to treat epilepsy.  The RO should make all reasonable and necessary attempts to obtain any identified records.

2. Schedule the Veteran for a VA examination with a neurologist or other specialist with knowledge of the treatment of seizure disorders.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination, to include taking a complete history from the Veteran, as well as reviewing his medical records.  The examiner should then provide a diagnosis for the Veteran's seizure disorder and a description of the severity of that disorder and its effect on his activities of daily living and ability to obtain and maintain gainful employment.  

Particularly, the examiner should discuss the February 4, 1973 emergency room report which indicates that the Veteran had already been prescribed anti-seizure medications prior to his brain injury.  Thereafter, for each diagnosed disability, the examiner should state whether it at least as likely as not had onset during active service or within one year of separation from active service.  

An explanation of the methods used to come to the requested conclusions would be of assistance to the Board and should include citation to known medical principles, medical treatise evidence and/or evidence in the record.  The Board reminds the examiner that the Veteran is competent to report observable symptomatology and facts of which he has first-hand knowledge.  

3. Thereafter, the RO should readjudicate the claims in light of all evidence of record.  If any benefit should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


